Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Clemens on 7/1/2021.
The application has been amended as follows: 
Claim 16 has been amended as follow:
A method for mounting a guide rail in an elevator shaft of an elevator system, which elevator shaft primarily extends in a main extension direction, comprising the following steps: 
securing a rail bracket base to a shaft wall of the elevator shaft; 
determining a position of the mark based on at least one reference element arranged in the elevator shaft;
applying a mark to the rail bracket base; 
aligning the guide rail in relation to the mark; 
securing the guide rail to the shaft wall with the rail bracket base; and
aligning the guide rail in relation to the mark using an alignment device, the alignment device including an abutment part having a recess with a complementary shape to a running surface of the guide rail, and a location device fastened to the abutment part such that the abutment part along with the guide rail extending through the recess can be brought into a defined position when the location device is in alignment with the mark on the rail bracket base.

Claim 18 was cancelled.
Claim 19 was cancelled. 
Claim 20 line 1, “Claim 19” was deleted and replaced with --Claim 16--.
Claim 25 has been amended as follow:
An alignment device for aligning a guide rail in an elevator shaft of an elevator system, which elevator shaft primarily extends in a main extension direction, comprising: the alignment device being adapted to align the guide rail in relation to a mark on a rail bracket base secured to a shaft wall of the elevator shaft when the alignment device is placed on the guide rail, a position of the mark is determined based on at least one reference element arranged in the elevator shaft, the alignment device including means for engaging the guide rail, wherein the means for engaging includes an abutment part having a recess with a complementary shape to a running surface of the guide rail, and wherein the alignment device includes a location device fastened to the abutment part such that the abutment part along with the guide rail extending through the recess can be brought into a defined position when the location device is in alignment with the mark on the rail bracket base.

Claim 26 was cancelled. 
Claim 27 line 1, “Claim 26” was deleted and replaced with --Claim 25--.
Claim 28 line 1, “Claim 26” was deleted and replaced with --Claim 25--.
Claim 29 line 1, “Claim 26” was deleted and replaced with --Claim 25--.
Claim 30 line 1, “Claim 26” was deleted and replaced with --Claim 25--.
Specification page 1, paragraph 1, line 1, the recitation “according to claim 1” was deleted. 

Election/Restrictions
Claims 25 and 27-30, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of the alignment device, as set forth in the Office action mailed on 6/15/2021, is hereby withdrawn and claims 25, 27-30 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Minh Truong/Primary Examiner, Art Unit 3654